Citation Nr: 1610884	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left hand long bone syndrome.

2.  Entitlement to service connection for arthritis of the index finger, right hand.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left wrist complex regional pain syndrome as a result of Department of Veterans Affairs (VA) treatment.

4.  Entitlement to a compensable rating for tinea pedis, cutaneous staph infections, left foot.

5.  Entitlement to a rating in excess of 10 percent for musculoligamentous strain, right knee.

6.  Entitlement to a rating in excess of 50 percent for post-traumatic headaches, post-concussive syndrome.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2012 rating decision, by the Lincoln, Nebraska, Regional Office (RO), which increased the evaluation for post-traumatic headaches, postconcussive syndrome, from 30 percent to 50 percent, effective September 12, 2011.  That rating action also denied the claims of entitlement to service connection for left hand long bone syndrome, service connection for arthritis of the index finger of the right hand, entitlement to a compensable rating for history of tinea pedis and cutaneous staph infection of the left foot, entitlement to a rating in excess of 10 percent for right knee musculoligamentous strain, and entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left wrist complex regional pain syndrome.  The Veteran perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in May 2013, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  However, in a statement in support of claim (VA Form 21-4138), dated in March 2015, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2014).  

In a June 2012 rating action, the RO denied the Veteran's claims for a rating in excess of 50 percent for PTSD, a rating in excess of 10 percent for left hip bursitis and tendonitis with sacroiliac joint dysfunction limitation of flexion, a rating in excess of 10 percent for right hip bursitis and tendonitis with sacroiliac joint dysfunction, and a compensable rating for left hip bursitis and tendonitis with sacroiliac joint dysfunction with limitation of extension.  A notice of disagreement (NOD) with that determination was received in March 2013.  Thereafter, the RO issued a statement of the case (SOC) in October 2013 addressing those issues.  However, the record contains no substantive appeal with respect to those issues, and they have not been certified to the Board.  Therefore, those issues are not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2014).  

In a July 2012 rating decision, the RO also denied a claim of entitlement to service connection for mental health condition, NOS, to include anxiety and depression.  An NOD with that decision was received in March 2013, and an SOC was issued in October 2013 addressing that issue.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, that issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2014).  

The Board also observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
In an October 2013 rating decision, the RO awarded the Veteran entitlement to a TDIU effective November 10, 2011.  The Veteran has not expressed any disagreement with the award.  No further action on the part of the Board is deemed necessary in regard to this issue. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to increased disability ratings for right knee disability and post-traumatic headaches, postconcussive syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The record contains no probative and persuasive evidence that a left hand disability other than left wrist complex regional pain syndrome was manifested during service, nor does the record contain probative and persuasive evidence that any such left hand disorder is causally related to military service.  

2.  There is no current diagnosis of arthritis of the index finger of the right hand.  

3.  An additional disability caused by VA treatment manifested by left wrist complex regional pain syndrome was due to an event not reasonably foreseeable.  

4.  The Veteran's service-connected tinea pedis of the left foot is currently asymptomatic; it has affected less than 5 percent of his entire body or exposed areas; and systemic therapy has not been shown.  


CONCLUSIONS OF LAW

1.  A left hand disorder other than left wrist complex regional pain syndrome was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2.  The Veteran does not have arthritis of the index finger of the right hand that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for left wrist complex regional pain syndrome, claimed as due to treatment received at the VAMC, have been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).  

4.  The criteria for a compensable rating for tinea pedis, cutaneous staph infection of the left foot, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7813-7806 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in September 2011 and January 2012 from the RO to the Veteran, which were issued prior to the RO decision in March 2012.  Additional letters were issued in April 2012 and June 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  While the June 2014 supplemental statement of the case shows that additional VA treatment records dated from August 2013 to June 2014 were associated with the file, the Board finds it unnecessary to obtain these records in regard to the claims decided herein because there is sufficient evidence of record to determine whether the Veteran is entitled to the benefit he is seeking on appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Although the Veteran has not been examined in connection with the claim of entitlement to service connection for arthritis of the index finger of the right hand, and an opinion has not been obtained in regard to the claim of entitlement to service connection for left hand long bone syndrome addressing a direct service connection theory of entitlement, the Board concludes that such examination and opinion are not necessary.  In this case, the evidence does not show, nor has the Veteran contended that his current left hand problem was present during his period of service or for many years thereafter.  Additionally, the record contains no credible evidence that the Veteran currently has arthritis of the index finger of the right hand.  Under these circumstances, the Board finds that an examination and opinion are not necessary with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  As for the claims of compensation benefits under 38 U.S.C.A. § 1151 for the left wrist, and an increased rating for his left foot disorders, the Veteran was afforded VA examinations in November 2011, February 2012, and May 2013.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on active duty from July 2006 to November 2007.  The service treatment records (STRs) indicated that the Veteran was providing convoy security in Iraq when an IED detonated near his vehicle; it was noted that the Veteran was not injured in the attack, but was experiencing migraine headaches.  On the occasion of the separation examination in October 2007, examination revealed right knee pain, LOD, and residuals of severe staph infection of the foot.  The STRs are negative for any complaints of, treatment for, or diagnoses of a left hand or right hand disorder.  

Post service treatment records dated in 2007 and 2008 reflect treatment for complaints of right knee pain, and a diagnosis of a staph infection of the left foot for which the Veteran was treated in service.  

By a rating action in May 2008, service connection was granted for history of tinea pedis, cutaneous staph infection, left foot; a 0 percent disability rating was assigned, effective November 5, 2007.  

Medical evidence of record dated from November 2007 through September 2008 show that the Veteran received ongoing clinical evaluation and treatment for complaints of headaches and right knee pain.  An orthopedic clinic note dated in March 2008 reflects an assessment of possible MMT of the right knee.  A primary care note, dated May 19, 2008, indicates that the Veteran was seen for complaints of headaches that were "unbearable" which were always on the right temple and into the right eye, happening about every other day.  He denied vision changes, nausea or vomiting.  The Veteran indicated that his headaches are made worse by daylight; he rated them as a 10 out of 10.  The Veteran related that he takes Ibuprofen once a day which provides a little relief.  It was noted that his primary diagnosis was headaches.  During that visit, the Veteran also stated that his right thumb hurts.  Examination of the right thumb revealed pain in the joint, which was enlarged.  No pertinent diagnosis was noted.  An addendum, dated May 21, 2008, noted that an x-ray study of the right thumb and hand did not show any acute fracture or dislocation, although there was some soft tissue swelling at the area of his thumb.  No pertinent diagnosis was noted.  During a clinical visit in July 2008, the Veteran complained of nightmares, bad headaches, and noted that his eyes were sensitive to light.  

Following a VA examination in September 2008, the Veteran was diagnosed with musculoligamentous strain, right knee.  The examiner opined that the Veteran's right knee complaints appeared at least as likely as not to be due to his complaints of right knee pain in service.  During that examination, it was also noted that the Veteran had headaches that began shortly after an IED blast in Iraq in early 2007.  The Veteran was diagnosed with posttraumatic headaches, postconcussive syndrome.  The examiner opined that it appeared at least as likely as not that his traumatic brain injury and postconcussive headaches are related to repeated closed head injuries as a result of IED explosions in service.  

By a rating action in December 2008, the RO granted service connection for posttraumatic headaches, and assigned a 30 percent rating, effective November 5, 2007.  In a subsequent rating decision, later in December 2008, the RO also granted service connection for right knee musculoligamentous strain; a 10 percent disability rating was assigned, effective November 5, 2007.  

The Veteran's claim for service connection for arthritis of the right hand, long bone in the left hand, and an increased rating for the right knee (VA Form 21-4138) was received in September 2011.  Submitted in support of the claim were private treatment reports dated in October 2011.  It was noted that the Veteran was seen at the hospital with complaints of radiating pain in the left wrist and left hand.  The Veteran reported that the symptoms started 4 days ago and were still present.  It was noted that he had mild sensory loss involving the left hand.  The Veteran reported that the pain started when he had a steroid injection into his wrist.  The clinical impression was neuropathy.  A splint was applied to the left hand and wrist.  

In a statement in support of claim (VA Form 21-4138), dated in November 2011, the Veteran indicated that he was seeking to establish a claim for compensation pursuant to 1151 for a left wrist injury he sustained on October 3, 2011.  Submitted in support of the claim were VA progress notes dated in November 2011.  Among the records submitted was a neurology consult note, dated in November 2011, which reported that, while getting a local injection of Depo Medrol and lidocaine in the left wrist in the ulnar border on October 3, 2011, the Veteran suddenly experienced an electrical shock site sensation to the ulnar three digits.  This made him nearly jump off of the table and subsequently following the injections, a couple of hours later en route home to North Platte, he started experiencing severe burning sensations, and occasional hot and cold in the distribution of the left ulnar nerve at the wrist.  The Veteran stated that the pain in the left wrist has gotten to a point that it is unbearable; he stated that the pain occasionally goes all the way up into the elbow.  The pertinent diagnoses were left ulnar neuropathy wrist (Guyon's Canal) with hyperpathia; and regional pain syndrome to the ulnar nerve distribution, left.  

The Veteran was afforded a VA evaluation of the right knee in November 2011.  At that time, he described persistent pain, swelling and discomfort of the knee.  It was noted that the Veteran has undergone physical therapy in the past that provided little or no benefit; he has also received injections that provided some degree of short-term benefit.  He has not had any surgeries or arthroscopies.  The Veteran indicated that he takes medications that include hydrocodone and meloxicam that provide some degree of benefit without side effects.  The Veteran also reported some degree of weakness in the legs.  The Veteran reported that flare-ups can occur variably with increased activity levels.  The Veteran indicated that he worked as a tire technician for approximately five months up until November 9, 2011.  He stated that he is able to be on his feet throughout the course of the day with only short intermittent benefits.  Prolonged standing; however, did result in pain to the right knee.  Overall condition is worsening.  He wears no brace nor does he use a cane or other orthopedic device.  He reported no functional impairment to walking.  He did, however, describe subjectively that he can experience a limp during times of flare-ups.  He stated that the pain can be moderate in severity and can last hours up to one to two days.  It was noted that the Veteran's flare-ups of the right knee condition include increased pain, decreased range of motion, and slight limp.  Range of motion in the right knee revealed flexion to 120 degrees, with objective evidence of pain starting at 100 degrees.  Extension was 0 degrees; there was no objective evidence of painful motion with extension.  The Veteran was able to perform repetitive use testing with 3 repetitions; range of motion post repetitive testing was from 0 degrees of extension to 115 degrees of flexion.  It was noted that the Veteran does have additional limitation of motion and functional impairment of the right knee following repetitive use testing.  Muscle strength testing was normal, and joint stability tests were normal.  The Veteran did not use any assistive devices for ambulation.  The pertinent diagnosis was right knee strain.   

On the occasion of a VA examination in February 2012, the Veteran reported experiencing headaches two to three times a week and typically the headaches last one to two days in duration.  He does take medications that include propranolol.  Hvdrocodone, Topamax, which provide some degree of benefit for headaches.  He did not report any side effects to these medications.  The Veteran complained of cephalgia, primarily affecting the right side of his head.  He can experience associated nausea, phonophobia, and photophobia accompanying the headaches.  The Veteran reported that he has incapacitating headaches that occur on average once a week.  The Veteran indicated that the headache is located to one side of the head.  He also reported nausea, sensitivity to light, and sensitivity to sound.  The typical head pain usually lasted 1 to 2 days and on the right side of the head.  The examiner stated that the Veteran does have characteristic prostrating attacks of migraine headache pain which occurred more frequently than once per month.  It was noted that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  The pertinent diagnosis was post-traumatic headache.  

The Veteran was afforded a VA examination for evaluation of his skin condition in February 2012.  It was noted that the Veteran had a history of tinea pedis and staph infection affecting the left foot.  The Veteran indicated that he has been treated for this condition and at present had no residual issues of the left foot status post previous infections.  He reported no flare-ups of the condition, nor was he using any medication, treatment, or therapy with regards to recurrences of this condition, or residuals of this condition.  The examiner noted that the left foot condition, status post staph infection and tinea pedis, resulted in no functional impairment to standing, walking, or to occupational duties, or activities of daily living.  It was noted that the Veteran does not have any specific skin conditions.  

The Veteran was also evaluated for his left wrist disorder in February 2012.  It was noted that the Veteran had complex regional pain syndrome of the left wrist.  It was noted that his dominant hand was the right.  A review of his history indicates that the Veteran was experiencing left wrist problems, for which he had undergone evaluation.  It was noted that the Veteran was treated for the issue of a left-sided wrist pain in October 2011; this treatment included a corticosteroid injection into the ulnar aspect of the left wrist.  The Veteran experienced significant pain following this injection and has since been diagnosed with complex regional pain syndrome of the left wrist that involves the ulnar aspect of the left hand, including a portion of the third finger, as well as the entirety of the fourth and fifth finger of the left hand.  The Veteran was currently on medications including gabapentin for treatment of the complex regional pain syndrome.  The examiner noted that the Veteran has the typical signs and symptoms of complex regional pain syndrome affecting this area, with significant hypersensitivity, intermittent color changes, hyperhidrosis, and pain with use or touch.  The examiner noted that the Veteran has significant allodynia to the area of the left wrist.  He further noted that the Veteran did undergo the injection procedure on October 3, 2011 through the VA Medical System.  The indications appeared to be appropriate for an injection to the left wrist.  The examiner observed that the Veteran did sign a consent form, prior to which risk and benefits to the procedure were explained.  The examiner explained that, although complex regional pain syndrome is a somewhat uncommon outcome following injection, it is always a potential to be considered, and would be considered part of the risk in the risk and benefits regarding what is otherwise a relatively simply office-based procedure.  There is no evidence that the administration of the injection was done in error.  The complex regional pain syndrome is always a possible outcome of any procedure; however, it is not specifically a reasonable foreseeable event, which would be specifically disclosed as part of an informed consent procedure.

It was the examiner's opinion that, although the complex regional pain syndrome was an unfortunate outcome following this procedure that included injection into the ulnar aspect of the left wrist, the treatment and the procedure itself that resulted in the condition was not specifically caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing this care regarding the Veteran's left wrist condition.  

The Veteran was afforded a VA examination in May 2013 for evaluation of his tinea pedis.  It was noted that the Veteran was treated for tinea pedis with staph infection of the left foot during his period of active duty.  It was noted that, at present, the Veteran no longer required or had infection of the left foot.  His only current complaint was plantar fasciitis which had nothing to do with tinea pedis or staph infection.  It was noted that the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms related to his tinea pedis.  His skin condition does not impact his ability to work.  

The Veteran was also afforded a VA examination for evaluation of his right knee disorder in May 2013.  It was noted that the Veteran sustained a strain injury to right knee for which service-connected has been established.  At present, the Veteran complains of daily pain and stiffness with his right knee and uses oxycodone for knee pain.  Increase weightbearing activities cause increased pain.  He denies locking or giving out of right knee.  Range of motion revealed flexion to 135 degrees, with objective evidence of painful motion starting at 135 degrees.  Extension was 0 degrees, with no objective evidence of painful motion.  It was noted that the Veteran was able to perform repetitive-use testing with repetitions.  There was no change in the Veteran's range of motion after repetitive use testing.  The Veteran did not have any additional limitation in range of motion of the right knee following repetitive-use testing.  He did have functional loss of the knee caused by pain on movement.  It was noted that the Veteran had tenderness and pain to palpation of the right knee.  Muscle strength testing was 5/5.  Lachman and Posterior Drawer tests were normal.  There was no history of recurrent patellar subluxation or dislocation.  The Veteran did not use any assistive device for ambulation.  X-ray study of the right knee revealed old, bilateral Osgood-Schlatter disease, no acute osseous abnormality.  The Veteran denied flare-ups.  The diagnosis was right knee strain.  

III.  Legal Analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  S/C-Left hand long bone syndrome.

The appellant seeks service connection for a left hand long bone syndrome.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left hand disability other than complex regional pain syndrome of the left wrist.  

In this case, the service treatment records are negative for any indication of a left hand disorder, including long bone syndrome.  Post-service VA and private treatment records are negative for such a disability until October 2011, when the Veteran experienced problems with his left wrist, and was subsequently diagnosed with complex regional pain syndrome of the left wrist that involves the ulnar aspect of the left hand, including a portion of the third finger, as well as the entirety of the fourth and fifth finger of the left hand.  Thus, there is no indication of a left hand disability in service and there is no indication of continuity of symptoms since service.  The Veteran has not put forth any specific contentions as to how a left wrist and hand disorder other than complex regional pain syndrome of the left wrist is related to his service.  His current argument instead relates to those symptoms with the treatment he received for his left wrist in October 2011.  Thus, a claim for direct or secondary service connection cannot prevail in this instance.  

Consequently, while the evidence of record clearly shows a current diagnosis of a disability involving the left wrist and hand, there is no probative and persuasive evidence showing such disability is related to his period of service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the Veteran's claim for entitlement to service connection for a disability other than 
complex regional pain syndrome of the left wrist must be denied.  

B.  S/C-Arthritis of the index finger, right hand.

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  The Board initially notes that the Veteran's service treatment records (STRs) have no complaints of, or treatment for, arthritis of the index finger of the right hand.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed right hand disorder, including arthritis.  VA treatment records indicate that the Veteran complained of pain in the right thumb in May 2008.  At that time, examination of the right thumb revealed pain in the joint, which was enlarged.  No pertinent diagnosis was noted.  An addendum, dated May 21, 2008, noted that x-ray study of the right thumb and hand did not show any acute fracture or dislocation.  The medical evidence does not indicate that the Veteran has arthritis indicated by x-ray evidence.  The Board notes that these complaints of pain in the right thumb and hand do not, in and of themselves, reflect diagnoses of a right hand disorder; and more significantly, no diagnosis was provided by any clinician evaluating the Veteran's complaints.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a right hand disorder, nor has he identified any provider whose records might show such disability.  Also, the Veteran does not contend that he has a disability due to an undiagnosed illness. 

The Board notes that generally pain is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied).  Consequently, there is no probative and persuasive evidence showing a current disability or diagnosis of the Veteran's claimed arthritis of the index finger of the right hand.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, the Veteran's claim for service connection for arthritis of the index finger of the right hand must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge, and he is competent to report symptoms of pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's lay evidence is relevant, however, it is insufficient to persuade the Board and to rebut the expert medical evidence showing no current chronic disability.  

With no probative and persuasive evidence that the Veteran has a right hand disorder, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (stating a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

IV.  Legal Analysis-38 U.S.C.A. § 1151.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2014).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d) (2014).  

In determining whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the veteran's condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c) (1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to hospital care, medical or surgical treatment, or medical examination furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to compensation benefits pursuant to 38 U.S.C. § 1151 for left wrist complex regional pain syndrome.  The medical records indicate that the Veteran was seen with complaints of left-sided wrist pain in October 2011; it was noted that his treatment included a corticosteroid injection into the ulnar aspect of the left wrist.  However, following the injection, the Veteran experienced significant pain and was subsequently diagnosed with complex regional pain syndrome of the left wrist that involves the ulnar aspect of the left hand.  In light of these clinical findings, the Board concludes that additional disability was shown following the injection in October 2011 and is attributable to that procedure.  

The Board observes that the current provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.361, applicable in this case, require a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers or that the event was not reasonably foreseeable.  In this regard, in February 2012, an opinion was obtained from a VA examiner.  Following a review of the Veteran's file, the examiner stated that, although complex regional pain syndrome is a "somewhat uncommon outcome" following injection, it is always a potential to be considered, and would be considered part of the risk in the risk and benefits regarding what is otherwise a relatively simple office-based procedure.  The examiner concluded that there is no evidence that the administration of the injection was done in error.  The examiner explained that complex regional pain syndrome is always a possible outcome of any procedure; however, it is not specifically a reasonable foreseeable event, which would be specifically disclosed as part of an informed consent procedure.  It was the examiner's opinion that, although the complex regional pain syndrome was an unfortunate outcome following this procedure that included injection into the ulnar aspect of the left wrist, the treatment and the procedure itself that resulted in the condition was not specifically caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing this care regarding the Veteran's left wrist condition.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  Significantly, the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  Id.  

As the VA examiner indicated that although complex regional pain syndrome is a "somewhat uncommon outcome" following injection, it is always a potential to be considered, and would be considered part of the risk in the risk and benefits regarding what is otherwise a relatively simple office-based procedure, but also explained that complex regional pain syndrome is always a possible outcome of any procedure but not specifically a reasonable foreseeable event that would be specifically disclosed as part of an informed consent procedure, the Board finds that the Veteran has suffered an additional disability caused by VA treatment manifested by left wrist complex regional pain syndrome that is due to an event not reasonably foreseeable.  Accordingly, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist complex regional pain syndrome from a steroid injection, is warranted.  

V.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that varied evaluations are not warranted over the course of the claim period in question.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Tinea pedis, cutaneous staph infection, left foot.

The Veteran contends he is entitled to an initial compensable disability rating for tinea pedis of the left foot, which was rated by the RO under Diagnostic Code 7813.  

Diagnostic Code 7813 states that dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

As the infection affects only the Veteran's left foot and has not been shown to cause any scarring, the Board will rely on Diagnostic Code 7806, governing dermatitis.  Diagnostic Code 7806 provides that a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic 7806.  

The Board notes that the portion of the Schedule for Rating Disabilities that addresses the skin was amended effective October 23, 2008.  The amendments, however, only apply to applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  

Regarding the Veteran's tinea pedis of the left foot, the Board finds that the evidence preponderates against finding that tinea pedis is manifested by at least 5 percent of the entire body or at least 5 percent of an exposed area of the body, or requires any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  In fact, during a VA examination in February 2012, the Veteran reported he had no residual issues of the left foot status post previous infections.  He reported no flare-ups of the condition, nor was he using any medication, treatment, or therapy with regards to recurrences of this condition, or residuals of this condition.  The examiner stated that the Veteran does not have any specific skin conditions.  More recently, in May 2013, it was noted that the Veteran no longer had an infection of the left foot.  His only current complaint was plantar fasciitis which had nothing to do with tinea pedis or staph infection.  It was noted that the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms related to his tinea pedis.  This evidence, again, is consistent only with the criteria for a noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic 7806.  

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has no complaints other than plantar fasciitis which was specially found to not have anything to do with tinea pedis or staph infection.  
Based on the foregoing, there is no basis for finding that the rating criteria do not clearly contemplate the Veteran's disability picture.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board concludes that the disability due to the Veteran's tinea pedis of the left foot is not manifested by symptomatology that more nearly approximates the criteria for a compensable rating for the disorder.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim for a compensable rating for tinea pedis, cutaneous staph infection, left foot, must be denied.  


ORDER

Service connection for a disability of the left hand other than left wrist complex regional pain syndrome (claimed as left hand long bone syndrome) is denied.  

Service connection for arthritis of the index finger, right hand, is denied.  

Compensation under 38 U.S.C.A. § 1151 for left wrist complex regional pain syndrome as a result of treatment received at a VA facility is granted.  

Entitlement to a compensable rating for tinea pedis, cutaneous staph infection, left foot, is denied.  


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to increased disability ratings for right knee disability and post-traumatic headaches.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

While the May 2013 VA examination report shows the Veteran denied flare-ups, at the earlier November 2011 VA examination he complained of flare-ups at length.  The examiner provided no additional comment on the Veteran's complaint of flare-ups.  The Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 44.  As the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups, the examination is inadequate to this extent.  Given the foregoing, the Board finds cause for affording the Veteran another VA examination.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran's post-traumatic headaches have been rated under diagnostic codes 8045-8100.  Diagnostic Code 8045 is for residuals of traumatic brain injury, and Diagnostic Code 8100 is for migraines.  A headaches examination was obtained in February 2012.  Subsequently, the RO increased the rating to 50 percent under Code 8100 in a March 2012 rating decision, effective from November 18, 2011.  As previously noted, the Veteran's disability is also rated under DC 8045, which is the diagnostic criteria pertaining to traumatic brain injury (TBI) residuals.  However, to date, the Veteran has not been provided an examination utilizing the current TBI examination guidelines.   In order to allow the Board to fully ascertain the severity of the Veteran's service-connected disability, he should be afforded such an examination on remand.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examination must address the severity of his disability consistent with the criteria for both Diagnostic Codes.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers who have treated the Veteran for his right knee disability and post-traumatic headaches since February 2012.  After securing any necessary releases, obtain those records that have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Thereafter, the Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected post-traumatic headaches.  The file must be reviewed by the examiner.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the file.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner should address the severity of the Veteran's disability consistent with the criteria for evaluating residuals of TBI under Diagnostic Code 8045 and headaches under Diagnostic Code 8100.  Following a review of the files, which includes VA treatment records, the VA examiner should offer an opinion on the following:

(i) The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.  

(ii) To the extent possible, separate the manifestations between the Veteran's headaches and TBI for each Diagnostic Code.  

3.  Schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected musculoligamentous strain, right knee.  The file must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  

In light of the Veteran's complaints of flare-ups on VA examination in November 2011, the examiner should also express an opinion concerning whether there would be additional functional impairment during flare-ups. The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should re-adjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


